DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A specific compound according to one of Formula I, II/III, IV or V.   
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1, 14, 22 or 30.
The distinct compounds set forth therein require separate structure search strategies and feature non-overlapping structural features. 
During a telephone conversation with Melissa El Manaouar a provisional election was made to prosecute the species of Formula II/III.  Affirmation of this election must be made by applicant in replying to this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Status of Claims
Claims 1, 2, 5, 14-30 are pending and are examined herein on the merits for patentability, of which claims 2, 15 and 22-30 are withdrawn from consideration at this 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by PUBCHEM, Compound Summary for SID 313056700, Available Date: 28 April 2016,  
https://pubchem.ncbi.nlm.nih.gov/substance/313056700) (cited in IDS).
	PUBCHEM discloses the following compound from Clearsynth, wherein L1 is 15N and L2 is 13C.

    PNG
    media_image1.png
    179
    244
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 14 and 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over PUBCHEM, Compound Summary for SID 313056700, Available Date: 28 April 2016, https://pubchem.ncbi.nlm.nih.gov/substance/313056700) in view of Ardenkjaer-Larsen (US 6,466,814).
PUBCHEM teaches the following compound from Clearsynth, wherein L1 is 15N and L2 is 13C.

    PNG
    media_image1.png
    179
    244
    media_image1.png
    Greyscale

PUBCHEM does not specifically teach that the isotopically labelled xanthine compound is hyperpolarized and used in a method of magnetic resonance imaging comprising detection of the hyperpolarized probe.  

 The high T1 agent should be preferably enriched with nuclei (eg. 15 N and/or 13 C nuclei) having a long T1 relaxation time. Preferred are .sup.13 C enriched high T1 agents having 13 C at one particular position (or more than one particular position) in an amount in excess of the natural abundance (colulmn 6).
Preferred compounds for use as high T1 agents include nucleotides, e.g. xanthanylic acid (column 10).


    PNG
    media_image2.png
    164
    175
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to perform hyperpolarization on the isotopically enriched xanthine compound taught by PUBCHEM when the teaching of PUBCHEM is taken in view of Ardenkjaer-Larson.  One would have been motivated to do so, with a reasonable expectation of success, because Ardenkaer-Larsen teaches that hyperpolarized 13C and/or 15N enriched compounds, such as purine nucleotides, may be used as high T1 agents for use in magnetic resonance imaging.  Ardenkaer-Larsen teaches that doing so provides the advantage of detecting magnetic resonance signals, generating an image and obtaining metabolic data from said detected signals.

Claims 1, 5, 14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over PUBCHEM, Compound Summary for SID 313056700, Available Date: 28 April 2016, https://pubchem.ncbi.nlm.nih.gov/substance/313056700) in view of Ardenkjaer-Larsen (US 6,466,814), in further view of Alsabati, Neoplasma, 1980, 27(1), p. 95-9 (abstract).
The rejection over PUBCHEM and Ardenkjaer-Larsen is applied as above.
Ardenkjaer-Larsen does not specifically teach that xanthine metabolism is administered to cancer/tumor cells, such as breast cancer.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the isotopically enriched xanthine compound of PUBCHEM to breast cancer/tumor cells when the teachings of PUBCHEM and Ardenkjaer-Larsen are taken in view of Alsabati.  One would have been motivated to do so because Ardenkjaer-Larsen is concerned with obtaining metabolic data from hyperpolarized high T1 agents, such as nucleotides by MRI, and it is known from Alsabati that xanthine oxidase and uric acid, the metabolic product of xanthine, is associated with breast cancer.  Accordingly, one of ordinary skill in the art would have found it obvious to provide hyperpolarized xanthine for imaging metabolic products thereof, e.g. uric acid, for determination of breast cancer.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618